      Case MDL No. 3001 Document 1-1 Filed 03/29/21 Page 1 of 16




               BEFORE THE UNITED STATES
      JUDICIAL PANEL ON MULTIDISTRICT LITIGATION

IN RE: GOOGLE GAMBLING          )
APP LITIGATION                  )       MDL Docket No. _____


 BRIEF IN SUPPORT OF PLAINTIFFS’ MOTION FOR TRANSFER OF
            ACTIONS PURSUANT TO 28 U.S.C. § 1407




                                    1
             Case MDL No. 3001 Document 1-1 Filed 03/29/21 Page 2 of 16




      Plaintiffs Maria Valencia-Torres, Edgar Smith, Michael Brown, and Erica

Montoya have brought similar claims against Google, LLC and Google Payment

Corporation (collectively “Google”). Each plaintiff claims Google violated state

laws in Alabama, Mississippi, New York, and New Mexico, respectively, forbidding

the facilitation of gambling. The cases are pending in the Northern District of

Alabama, the Southern District of Mississippi, the Northern District of New York,

and the District of New Mexico. These federal districts have jurisdiction over the

cases under the Class Action Fairness Act, because the members of the classes are

citizens of different states than all defendants and their claims form part of a class

with an amount in controversy exceeding five million dollars. All of the complaints

arise from similar factual predicates, and the coordination of these proceedings in

the Northern District of California will promote efficiency for the parties and the

judiciary.

                        LEGAL AND FACTUAL FRAMEWORK

      Outside of clearly defined contexts that do not include cell phone apps, the

state laws of Alabama, Mississippi, New York, and New Mexico clearly prohibit

games that allow players to win anything of value. See All Complaints at ¶ 13. Each

of these states has further determined that the opportunity for extra playing time

constitutes something of value for the purposes of the state’s gambling laws. Id. For

example, in New York:


                                          2
          Case MDL No. 3001 Document 1-1 Filed 03/29/21 Page 3 of 16




      “Something of value” means any money or property, any token, object
      or article exchangeable for money or property, or any form of credit or
      promise directly or indirectly contemplating transfer of money or
      property, or of any interest therein, or involving extension of a service,
      entertainment or a privilege of playing at a game or scheme without
      charge.

New York Penal Code § 225.00. Alabama’s definition is functionally identical,

defining a “thing of value” as:

      Any money or property, any token, object or article exchangeable for
      money or property or any form of credit or promise directly or
      indirectly contemplating transfer of money or property or of any
      interest therein, or involving extension of a service entertainment or a
      privilege of playing at a game or scheme without charge.

Ala. Code § 13A-12-20(11). The laws of New Mexico and Mississippi offer similar

definitions. Each of these four states also allows those who lose money at illegal

gambling to recover their losses. See All Complaints at ¶ 21.

      The Plaintiffs in the four underlying actions seek to apply these similar state

laws to virtually identical factual predicates. In each case, the Plaintiff downloaded

one or more apps from the Google Play Store. The apps initially gave Plaintiffs a

certain number of “credits” or “tokens” to use in playing slot machines or casino-

like games, but when those were lost Plaintiffs spent money to purchase additional

credits. As Plaintiffs played the games, winning allowed them to continue playing

without charge, while losing forced them to buy more credits if they wished to

continue playing. All of the Plaintiffs allege that this setup violated the statutes

described above.
                                          3
            Case MDL No. 3001 Document 1-1 Filed 03/29/21 Page 4 of 16




       Because of the substantial factual overlap in these cases, centralizing the

actions for pre-trial activity pursuant to Section 1407 makes sense for several

reasons. First, Plaintiffs will likely seek very similar discovery from both Google

and third-party app developers. It would be inefficient to require duplicative

production, and perhaps duplicative motion practice surrounding discovery, in each

of the four cases. In addition, before discovery even begins, there is likely to be

motion practice in each of these cases that will require the four courts to evaluate

virtually identical issues of fact and similar laws in each state. Because each of the

cases is brought as a class action, common legal issues surrounding class

certification and Rule 23 of the Federal Rules of Civil Procedure must also be

addressed. This multitude of commonalities means that centralized preliminary

proceedings in an MDL would be much more efficient than individual actions spread

across the country. The logical place to host such an MDL is the Northern District

of California, where Google is headquartered, and which is the center of gravity of

the litigation.

                                   ARGUMENT

       I.     These Cases Should be Transferred to a Single District Pursuant to
              28 U.S.C. § 1407

       Section 1407’s MDL procedure was created in the 1960’s to relieve the

pressure on the national court system when multiple similar cases are filed. See 28

U.S.C. § 1407. The statute allows for pre-trial centralization when multiple actions
                                          4
          Case MDL No. 3001 Document 1-1 Filed 03/29/21 Page 5 of 16




exist “involving one or more common questions of fact.” 28 U.S.C. § 1407(a). The

judicial panel on multidistrict litigation should transfer actions when it determines

that such transfer “will be for the convenience of parties and witnesses and will

promote the just and efficient conduct of such actions.” Id. Potential MDL’s should

be centralized when the action would “eliminate duplicative discovery, prevent

inconsistent pretrial rulings, and conserve the resources of the parties, their counsel,

and the judiciary.” In re Nine W. LBO Sec. Litig., 464 F. Supp. 3d 1383, 1385

(J.P.M.L. 2020). The cases at issue satisfy these requirements and should be

transferred for centralized preliminary proceedings.

             A. Multiple common questions of fact exist.

      The four actions against Google arise from very similar factual predicates.

Each of the Plaintiffs purchased similar gambling apps, used them until they had lost

the free allotment of credits, purchased additional credits, and lost those. These

common questions are more than sufficient to meet the standard in Section 1407.

“In any event, Section 1407 does not require a complete identity or even a majority

of common factual issues as a prerequisite to centralization.” In re: Keurig Green

Mountain Single-Serve Coffee Antitrust Litig., 24 F. Supp. 3d 1361, 1363 (J.P.M.L.

2014) (citing In re: Park West Galleries, Inc., Litig., 887 F. Supp. 2d 1385 (J.P.M.L.

2012). In this case, however, the common questions exist in spades, since all four

complaints “assert comparable allegations against identical defendants based upon


                                           5
          Case MDL No. 3001 Document 1-1 Filed 03/29/21 Page 6 of 16




similar transactions and events.” In re Air West, Inc. Securities Litig., 384 F. Supp.

609, 611 (J.P.M.L. 1974) (noting that in such circumstances, “common factual

questions are presumed.”)

      The four cases at issue are all against identical defendants, Google LLC and

Google Payment Corp. They all make identical allegations about Google’s play store

and the gambling apps available therein. Each plaintiff alleges they have lost money

to these apps, which allegedly violate similar state laws. Thus, they “assert

comparable allegations” against the Google defendants. Id. Each Plaintiff also

alleges that he or she made similar purchases of coins or credits and lost them playing

casino gambling games. Thus, the allegations are “based upon similar transactions

and events.” Id.

      The common question prong of Section 1407 is clearly met. If the cases are

not centralized for preliminary proceedings, four individual courts (and perhaps

more if cases are brought in additional states) will face likely face motions to

dismiss, motions for summary judgment, and motions for class certification that

raise almost identical factual issues and apply similar legal frameworks. There are

also potentially identical legal issues surrounding Google’s potential defenses, at

least one of which is based in federal law, under Section 230 of the Communications

Decency Act. See 47 U.S.C. § 230; In re: Nebivolol (%2C040) Patent Litig., 867 F.

Supp. 2d 1354, 1355 (J.P.M.L. 2012) (noting common defenses were anticipated in


                                          6
          Case MDL No. 3001 Document 1-1 Filed 03/29/21 Page 7 of 16




each action). The bottom line is that the actions are clearly alike enough to

consolidate for the J.P.M.L. to choose to centralize them for preliminary proceedings

under Section 1407. See, e.g., In re: Ascot Oils, Inc. Securities Litig., 433 F. Supp.

1118, 1120 (J.P.M.L. 1977) (centralizing actions that “raise numerous virtually

identical questions of fact”).

             B. Centralization Will Promote Convenience and Efficiency

      Section 1407 allows transfer where consolidation “will be for the convenience

of parties and witnesses and will promote the just and efficient conduct of such

actions.” 28 U.S.C. § 1407(a). In evaluating this prong, the J.P.M.L. typically

examines whether duplicative discovery and witness testimony will likely be needed

in the underlying actions, as well as the current stage of the actions and whether nay

of them have progressed far enough that it would be inefficient to centralize them

now. See, e.g., Nine W., 464 F. Supp. 3d at 1385; In re: Wells Fargo Mortg.

Modification Litig., 437 F. Supp. 3d 1379, 1379-80 (J.P.M.L. 2020). In these cases,

both factors weigh in favor of centralization, because duplicative discovery is likely

and all of the actions remain at the pleading stage.

      Duplicative discovery is both likely in this case and likely to involve third

parties. All of the complaints allege a particular relationship between Google and

the gambling apps at issue, including the facilitation and promotion of illegal

gambling by taking payments from Plaintiffs and the putative class. The Plaintiffs


                                          7
          Case MDL No. 3001 Document 1-1 Filed 03/29/21 Page 8 of 16




also allege that Google benefits from this illegal gambling activity by retaining a

portion of the payments. Discovery surrounding these issues will be common with

respect to Google, requiring the Defendant to produce the same documents and

likely the same or substantially identical corporate witnesses. It may also involve the

same third parties, as many of the most popular apps were created by the same small

group of developers. In cases with such “a common factual core,” transfer into an

MDL is appropriate to eliminate duplicative discovery. In re: Auto Body Shop

Antitrust Litig., 37 F. Supp. 3d, 1388, 1390 (J.P.M.L. 2014). If complex issues arise

in discovery, a centralized MDL will allow an experienced judge to create a single

discovery plan that applies to all the actions. In re: U.S. Foodservice, Inc., Pricing

Litig., 528 F. Supp. 2d 1370, 1371 (J.P.M.L. 2007). This will allow for streamlined

litigation and conserve the resources of the parties, any third parties from whom

discovery is sought, and the judiciary.

      In addition, each of the underlying actions at issue is a putative class action.

The J.P.M.L. has “consistently held that the existence of and the need to eliminate

this possibility [of inconsistent rulings on class certification] presents a highly

persuasive reason favoring transfer under Section 1407.” In re Roadway Exp., Inc.

Employment Practices Litig., 385 F. Supp. 612, 613 (J.P.M.L 1974) (citing In re

Equity Funding Corporation of America Securities Litigation, 375 F. Supp. 1378,

1385 (J.P.M.L. 1974). Class certification presents another set of issues that include


                                           8
          Case MDL No. 3001 Document 1-1 Filed 03/29/21 Page 9 of 16




common questions of law, including questions about Google’s policies that weigh

on issues of typicality, commonality, and the superiority of the class action form.

These issues further counsel in favor of centralization, and the J.P.M.L. should

transfer these cases for pretrial proceedings.

      In determining whether centralization will promote the convenience and

efficiency of the parties and the judiciary, the J.P.M.L. also considers the stage of

the underlying actions when determining whether centralization is appropriate. See,

e.g., In re: Wells Fargo Mortg. Modification Litig., 437 F. Supp. 3d 1379, 1379-80

(J.P.M.L. 2020) (denying transfer because the most advanced action was “far more

advanced than any other, with discovery largely complete, a nationwide class

certified, a motion for partial summary judgment pending, and until recently, a trial

on the horizon.”) The opposite is true in this case—none of the actions are more

advanced than any other, as Google, with which Plaintiffs agreed to an extension,

has yet to answer any of the complaints. The cases are ripe for centralization.

             C. Other means of potential coordination between these actions
                would be insufficient.

      In some cases, the J.P.M.L. has declined to transfer a case for centralized

proceedings because it determined that other methods of coordination between the

actions are more appropriate. See, e.g., In re: Gerber Probiotic Products Marketing

and Sales Practices Litig., 899 F. Supp. 2d 1378, 1379 (J.P.M.L. 2012) (noting that

centralization may be denied “where there is a ‘reasonable prospect’ that the
                                           9
         Case MDL No. 3001 Document 1-1 Filed 03/29/21 Page 10 of 16




resolution of Section 1404 motions could eliminate the multidistrict character of the

actions”) (quoting In re: Republic Western Ins. Co. Ins. Coverage Litig., 206 F.

Supp. 2d 1364, 1365 (J.P.M.L 2002). In the In re Gerber litigation, for example, the

Panel noted that one court had already transferred the case to a different district

under Section 1404 (28 U.S.C. § 1404), and that motions requesting the same relief

were pending in multiple other actions. 899 F. Supp. 2d at 1379. Here, no such

motions have been filed, and Google has not indicated to Plaintiff that it will seek

transfer under Section 1404. Where there is not a “reasonable prospect” that section

1404 motions will “moot the multidistrict character of this litigation,” there is no

reason to defer to Section 1404 and deny centralization. See In re: Schnuck Markets,

Inc., Customer Data Sec. Breach Litig., 978 F. Supp. 2d 1379, 1380-81 (J.P.M,L.

2013) (distinguishing In re Gerber and centralizing cases where Section 1404

motions had been filed in some actions, but none had been ruled upon.).

      As noted, unlike in the In re Schnucks litigation, Section 1404 motions have

not even been filed here. As in that litigation, such motions are unlikely to succeed

in bringing the actions together in a single district. Each of the four actions is a

putative statewide class action, with the class definition limited to residents of the

forum state. See Complaints at ¶ 24. In contrast, In re Gerber featured actions with

“overlapping, if not identical, putative classes,” such that, with or without transfer,

class certification decisions in one action would necessarily affect the others. 899 F.


                                          10
            Case MDL No. 3001 Document 1-1 Filed 03/29/21 Page 11 of 16




Supp. 2d at 1379. In that case, transfer under Section 1404 for permanent

consolidation, rather than pre-trial centralization under Section 1407, made the most

sense. Here, as explained above, there are numerous common issues that make

centralization appropriate, but the classes do not overlap1, and return to the states in

which the actions were filed for ultimate resolution will be required if the litigation

persists to that stage. This is especially true in this case because, while they share a

factual predicate, the underlying actions are brought under state laws that differ in

subtle ways and should be heard individually under the full laws of those states as

required by Section 1407, rather than consolidated into a single action with unwieldy

multiple independent classes applying different laws as consolidation after Section

1404 transfer would entail.

        Simple coordination by the parties would also be unlikely to provide anything

like the benefits available from pretrial centralization under Section 1407. While the

parties and their counsel will no doubt endeavor to work together as smoothly as

possible, this case is likely to involve significant motion practice and contentious

discovery. There is no need to burden four (and possibly more) different district

judges with managing this dispute, nor to make the parties and potential third parties

produce duplicative documents or take repetitive depositions. Nor is there any reason



1
 It is theoretically possible that a putative class member could have been a resident of more than one of the states
at issue during the statutory period, but the numbers of such individuals would be vanishingly tiny.

                                                        11
            Case MDL No. 3001 Document 1-1 Filed 03/29/21 Page 12 of 16




to risk disparate rulings from the courts on substantially similar discovery issues.

These potential problems likely cannot be eliminated by simple cooperation, but they

can be fully avoided through pretrial centralization under Section 1407.

      II.      The Northern District of California Provides an Appropriate
               Venue for Pretrial Proceedings

      The Panel considers several factors when determining the most reasonable

venue for centralization of these actions for pretrial proceedings. These factors

include the preference of the parties, the location of evidence and witnesses, the

docket conditions in the transferee district, and the experience of the proposed

transferee judge, as well as his or her familiarity with any of the issues in the case.

There is no requirement that the transferee district be any of the districts in which

the underlying cases were filed. See, e.g., In re Nine West LBO Sec. Litig., 464 F.

Supp. 3d 1383 (J.P.M.L. 2020) (transferring to district described as “litigation’s

center of gravity,” though no actions were pending there); In re Facebook, Inc.,

Consumer Privacy User Profile Litig., 325 F. Supp. 3d 1362 (J.P.M.L. 2018)

(transferring to district “where Facebook is headquartered and relevant evidence and

witnesses are likely to be located”); In re Biomet M2a Magnum Hip Implant

Products Liability Litig., 896 F. Supp. 2d 1339 (J.P.M.L. 2012) (transferring to

district with favorable docket conditions and experienced judge).

      In this case, evaluation of all of these factors point to the Northern District of

California as the appropriate transferee district and Judge Edward J. Davila as an
                                          12
          Case MDL No. 3001 Document 1-1 Filed 03/29/21 Page 13 of 16




experienced judge to guide the litigation. Though none of the currently pending

cases are in the district, the Northern District of California has a strong “nexus” to

the litigation because defendant Google is headquartered there. In re Delphi Corp.

Sec., Derivative & ERISA Litig., 403 F. Supp. 2d 1358, 1360 (J.P.M.L. 2005)

(observing that “this district has a significant nexus to the litigation” because

“Delphi’s principal place of business is located there.”) As in the Facebook and

Delphi MDL’s, the parties are likely to find that much of the evidence concerning

Google’s policies on gambling apps, its relationships with the apps at issue, and even

the Plaintiffs’ own purchases and usage of the apps will be located in the district

where Defendants’ headquarters exist. See, e.g., In re Nine W., 464 F. Supp. 3d at

1385 (describing the district where the defendants were headquartered as the “center

of gravity” of the litigation).

       It is also significant that the Plaintiffs in all of the underlying actions would

prefer the Northern District of California. While parties often express an interest in

centralization in “what amounts to their home forum,” Plaintiffs here recognize the

efficiency of litigating in the district that is home to Google’s headquarters. See, e.g.,

In re Asbestos Products Liability Litig. (No. VI), 771 F. Supp. 415, 416 (J.P.M.L.

1991). Furthermore, Plaintiffs expect that Google will likely agree that the most

appropriate transferee district for pretrial centralization is the Northern District of

California, meaning that all parties involved in the litigation so agree. In such a


                                           13
         Case MDL No. 3001 Document 1-1 Filed 03/29/21 Page 14 of 16




situation, the panel has often come to the same conclusion as the parties. See, e.g.,

In re Capacitors Antitrust Litigation (No. III), 285 F. Supp. 3d 1353, 1355 (J.P.M.L.

2017) (noting that “all parties agree on centralization” in the Northern District of

California).

      The Northern District of California is one of the most experienced MDL

transferee districts in the country, having played host to more than thirty such cases

since 2015. The Panel often considers such experience when determining an

appropriate transferee district. See In re Janus Mut. Funds Inv. Litig., 310 F. Supp.

2d 1359, 1361 (J.P.M.L. 2004) (noting “search[] for a transferee district with the

capacity and experience to steer this litigation on a prudent course.”); In re Baycol

Products Liability Litig., 180 F. Supp. 2d 1378, 1380 (noting transferee district

“possesses the necessary resources, facilities, and technology” to handle the

litigation.) As the panel has often found in the past few years, the Northern District

of California has the capacity, experience, resources, facilities, and technology to

manage this litigation.

      The Northern District of California’s vast MDL experience also includes

cases dealing with Google and/or apps on the Google Play Store as this litigation

does. See, e.g., In re Google Android Consumer Privacy Litig., 802 F. Supp. 2d 1372

(J.P.M.L. 2011); In re Google Inc. Gmail Litig., 936 F. Supp. 2d 1381 (J.P.M.L.

2013); In re Google Inc. Street View Electronic Comm’s Litig., 733 F. Supp. 2d


                                          14
         Case MDL No. 3001 Document 1-1 Filed 03/29/21 Page 15 of 16




1381 (J.P.M.L. 2010). Home to Silicon Valley, the Northern District of California

has also been assigned multiple other MDL’s involving tech companies like Google.

See, e.g., In re Apple Inc. Device Performance Litig., 291 F. Supp. 3d 1371 (J.P.M.L.

2018); In re Facebook Internet Tracking Litig., 844 F. Supp. 2d 1374 (J.P.M.L.

2012). Clearly the Northern District of California has the experience and ability to

handle litigation of this type.

                                  CONCLUSION

      The four actions at issue are based on virtually identical factual predicates,

raising numerous common questions of fact. Centralization of the actions would be

more efficient for the parties, potential third parties subject to discovery, and the

judiciary. Thus, centralization for pretrial proceedings is appropriate under Section

1407. The Northern District of California presents an appropriate location for these

proceedings, and Plaintiffs respectfully request the Panel order centralization there.



Respectfully submitted this 29th day of March, 2021,

                                                           /s/ Dargan M. Ware
                                                           Dargan M. Ware
                                                           Attorney for Plaintiffs

OF COUNSEL:
John E. Norris
Wesley W. Barnett
Dargan M. Ware
DAVIS & NORRIS LLP
2154 Highland Avenue South
                                          15
       Case MDL No. 3001 Document 1-1 Filed 03/29/21 Page 16 of 16




Birmingham, Alabama 35205
Telephone: 205.930.9900
Facsimile: 205.930.9989
jnorris@davisnorris.com
wbarnett@davisnorris.com
dware@davisnorris.com




                                   16
